DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 04/07/2020 are considered by examiner.

                                                                   Drawings
3.           All drawings filed on 04/07/2020 are approved by examiner.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 16-22, 24-32, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10/650,979. Although the claims at issue are not identical, they are not patentably distinct from each other because:

                      Present Application
                     U.S. Pat. No. 10/650,979  
Claim 16: A method for providing a capacitor bank intermediate a power source and an electrically operated device, the method 


Claims 8 and 10: wherein a first source of the input voltage is electrically coupled to the first capacitor at two of the three terminals thereof; and wherein a second source of the input voltage is electrically coupled to two of the three terminals of the second capacitor.
Claim 18: wherein the at least two three phase capacitors comprises a first capacitor and a second capacitor, and electrically coupling the input voltage comprises: electrically coupling the first input voltage line to two of the three terminals of the first capacitor, and to one the three terminals of the second capacitor.
Claims 2 and 3: wherein a second source of the input voltage is electrically coupled to two of the three terminals of the second capacitor; and wherein said input voltage is electrically coupled twice to the second capacitor and once to the first capacitor.

Claims 2 and 3: wherein a second source of the input voltage is electrically coupled to two of the three terminals of the second capacitor; and wherein said input voltage is electrically coupled twice to the second capacitor and once to the first capacitor.
Claim 20: further comprises providing at least a two phase input voltage as the input voltage.
Claim 4: wherein the input voltage is at least double phase.
Claim 21: further comprises converting a two phase input voltage to a three phase input voltage.
Claim 7: … to change double phase power into three phase power …
Claim 22: wherein the at least two three phase capacitors has a rating approximately between 1 to 10,000 KVAR.
Claim 5: wherein the at least two capacitors of the capacitor bank having a rating between 1 to 10,000 KVAR.
Claim 24: wherein the input voltage is within a range of approximately 120 volts to 4,160 volts.
Claim 6: wherein the input voltage is within a range of 120 to 4160 volts.
Claim 25: further comprises operating the capacitor bank to provide an ampere consumption reduction of at least fifty percent.
Claim 14: wherein the capacitor bank provides an ampere consumption reduction of at least fifty percent.

Claim 15: wherein the capacitor bank provides a power factor of at least ninety percent.
Claim 27: A method for providing a capacitor bank to change double phase power into three phase power, the method comprising: providing a first three phase capacitor having three terminals and a second three phase capacitor having three terminals; electrically coupling the first three phase capacitor to an input voltage; and electrically coupling the second three phase capacitor to the input voltage and the first three phase capacitor, whereby the input voltage is distributed across the first three phase capacitor and the second three phase capacitor and a phase of the input voltage changes from double phase to three phase.
Claim 7: A capacitor bank that is configured to change double phase power into three phase power so as to reduce the consumption of amperes during operation of an electrical device comprising:10Patent Application Docket No.: ORobichaud-01a first capacitor, said first capacitor being a three phase capacitor, said first capacitor having three terminals, said first capacitor being electrically coupled to an input voltage; a second capacitor, said second capacitor being a three phase capacitor, said second capacitor having three terminals, said second capacitor being electrically coupled to the input voltage and the first capacitor; and wherein the input voltage is distributed across the first capacitor and the second capacitor in order to change the phase of the input voltage from double phase to three phase within the capacitor bank.
Claim 28: wherein electrically coupling the first three phase capacitor to the input voltage comprises: electrically coupling a first source 


Claim 9:
Claim 30: further comprises: electrically coupling a second source of the input voltage to two of the three terminals of the second three phase capacitor.
Claim 10: wherein the first source of the input voltage is electrically coupled to one of the three terminals of the second capacitor.
Claim 31: further comprises: electrically coupling the second source of the input voltage to one of the three terminals of the first three phase capacitor.
Claim 11: wherein the second source of the input voltage is electrically coupled to one of the three terminals of the first capacitor.
Claim 32: comprises providing the first three phase capacitor and the second three phase capacitor each having a rating approximately between 1 to 10,000 KVAR.
Claim 12: wherein the first capacitor and second capacitor have a rating between 1 to 10,000 KVAR.
Claim 34: further comprises operating the capacitor bank to provide an ampere consumption reduction of at least fifty percent.
Claim 14: wherein the capacitor bank provides an ampere consumption reduction of at least fifty percent.

Chaim 15: wherein the capacitor bank provides a power factor of at least ninety percent.



6.	Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 13, respectively of U.S. Pat. No. 10/650,979 in view of the Official Notice. 
Claims 6 and 13 in U.S. Pat. No. 10/650,979 shows all the subject matter as recited in claims 23 and 33 of the present application, except for the range of the input voltage is within approximately 120 volts to 138,000 volts (note that such a range in the U.S. Pat. No. 10/650,979 is approximately 120 volts to 4160 volts (claim 6), and 120 volts to 240 volts (claim 13)).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the range of the input voltage is within approximately 120 volts to 138,000 volts into claims 23 and 33 of the U.S. Pat. No. 10/650,979, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art, especially in the present application, further for the purpose of obtaining a higher and broader input voltage range. In re Aller, 105 USPQ 233.

Allowable Subject Matter
7.	Claims 16-35 would be allowable if a Terminal Disclaimer if filed as discussed above.

8.	None of prior art of record take alone or in combination shows a method for providing a capacitor bank intermediate a power source and an electrically operated device, comprising at least providing at least two three phase capacitors configured to alter a power phase therein, claims 16-26 in the present application;  or a method for providing a capacitor bank to change double phase power into three phase power, comprising at least providing a first three phase capacitor having three terminals and a second three phase capacitor having three terminals; electrically coupling the first three phase capacitor to an input voltage; and electrically coupling the second three phase capacitor to the input voltage and the first three phase capacitor, whereby the input voltage is distributed across the first three phase capacitor and the second three phase capacitor and a phase of the input voltage changes from double phase to three phase as recited in claims 27-35 of the present application.

				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm Mon. - Fri..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838